USCA4 Appeal: 22-6558      Doc: 5         Filed: 09/27/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6558


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        RAHKEEM LEE MCDONALD, a/k/a Hitman, a/k/a Big Keem,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Max O. Cogburn, Jr., District Judge. (3:14-cr-00229-MOC-DCK-12)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Rahkeem Lee McDonald, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6558      Doc: 5         Filed: 09/27/2022    Pg: 2 of 2




        PER CURIAM:

               Rahkeem Lee McDonald appeals the district court’s order denying his motion for a

        sentence reduction pursuant to § 404(b) of the First Step Act of 2018, Pub. L. No. 115-391,

        132 Stat. 5194, 5222.       We have reviewed the record and find no reversible error.

        Accordingly, we affirm. United States v. McDonald, No. 3:14-cr-00229-MOC-DCK-12

        (W.D.N.C. Apr. 25, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      AFFIRMED




                                                    2